Elliott, C. J.
The only question in this case not settled by the decisions in the cases of Racer v. State, etc., ante, p. 393, and Curry v. State, etc., ante, p. 439, is that which arises upon the contention of the appellant’s counsel that the description of the land assessed is so defective as to make the assessment ineffective.
The description is so radically defective that the assessment can not be enforced unless corrected. A valid description is essential to the validity of an assessment. Zigler v. Menges, 121 Ind. 99; Ross v. State, etc., 119 Ind. 90. This is conceded by the appellee’s counsel, but it is insisted that, as the complaint shows that the defect was caused by the mistake. of the drainage commissioner it may be corrected, the description reformed, and the assessment enforced against the *599land intended. This position is sustained by the case of State, ex rel., v. Smith, 124 Ind. 302. See, also, Craven v. Butterfield, 80 Ind. 503. We think that the complaint so clearly shows the land intended to be benefited, and shows the mistake in describing it, that the relator was entitled to have the mistake corrected.
Filed May 19, 1892.
Judgment affirmed.